 In the Matter of MAY DEPARTMENT STORES COMPANY D/B/A TILEMAY COMPANY, HOWARD AND LEXINGTON STREETS, BALTIMORE,MARYLAND, EMPLOYERandTRUCK DRIVERS AND HELPERS LOCAL'#355, INTERNATIONAL BROTIIERII.OOD OF TEAMSTERS, CI:IAUFFEURS,WAREHOUSEMEN AND HELPERS OF ADIERICA, A. F. L.,1 PETITIONERCase No. 5-RC-320.-Decided August4, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Charles B.Slaughter, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Therequest of the Employer for oral argument is hereby denied as therecord and the Employer's brief adequately present the positions ofthe parties?Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.-2.The labor organization involved claims to represent employees,of the Employer..3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaningof Section 9-(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all the truckdrivers, helpers, and,garage employees at the Employer's Baltimore, Maryland, depart-ment store, excluding all other employees, guards, and supervisors..The Employer contends that only a store-wide unit is appropriate.1The names of the parties appear as amended at the hearing.ZThe Employer's motion to dismiss the petition herein on the ground that the unit sought.is inappropriate is denied for the reasons set forth below.85 N. L. R. B., No. 97.550 THE MAY COMPANY-551The unit sought by the Petitioner comprises the package drivers,the furniture drivers and their helpers, the shuttle truck drivers, andtheir helpers and an employee in the drapery department who hasa truck assigned to his use in connection with his work, the garagemechanics, and the car washer.Of this group, . the package andfurniture drivers and their helpers, one shuttle truck driver, the garagemechanics, and the car washer are part of the delivery department,which is under the direct supervision of the delivery department fore-man.The function of the delivery department is to route and delivermerchandise purchased by customers of the Employer. The routingfunction is performed by inspectors, belt boys, and sheet writers, whosort and record merchandise to be loaded on trucks covering appro-priate routes.The Petitioner does not seek to represent these routingemployees.The package and furniture drivers.After merchandise has beensorted and routed, it is loaded by the package drivers onto their trucksand delivered.Upon completion of his deliveries, the package truckdriver checks in at the delivery department, turns over to the cashierany cash and checks he may have collected in payment for packages,and spends what time is left of his day working on the belt or sheetWriting. It was estimated at the hearing that a package truck driverspends about 2 hours a day loading his truck, 5 hours making deliveries,and almost 1 hour checking in.As all truck drivers work an 8-hourday, their work on the belt and sheet writing is largely overtime work,in which the package truck drivers engage with some frequency. Thework of the furniture truck drivers is substantially the same exceptthat the furniture truck drivers have the additional duties of inspect-ing merchandise in the warehouse before loading it, and of setting upthe furniture which they have delivered.The shuttle truck drivers.Two of the three shuttle truck driversand their two helpers work in the Employer's warehouses under the:supervision of the warehouse supervisor, and the third driver works inthe delivery department under the supervision of the delivery depart=ment foreman. The warehouse shuttle truck drivers and their helpers:spend only about an hour a day working on their shuttle trucks trans-porting merchandise between the. store and the warehouses, the restof their time being spent in the warehouses and on the selling floors aThe shuttle truck driver assigned to the delivery department drives.a truck carrying parcel post packages from the Employer's store tothe United States Post Office.Occasionally he substitutes for a pack-7One of the shuttle truck helpers tends the furnace during the winter. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDage driver.However, the majority of his time is spent working on-stock in the delivery department, alongside the belt boys and sheetwriters.The garage employees.The garage mechanics work at the Employ--er'sPaca Street garage, where they keep the Employer's trucks inrunning order.The car washer washes the Employer's trucks atnight in the basement of the Employer's store, where the trucks are-kept.The drapery department employee.The employee of the draperydepartment whom the Petitioner seeks to represent works under thesupervision of the head of that department.He spends the majorityof his time making drapes for the Employer's customers, and uses-the truck assigned to him only when delivering draperies which re-quire hanging and adjustment on the customer's premises.As the package and furniture truck drivers and their helpers, the-garage mechanics, and the car washer spend the major part of their-time operating or maintaining the trucks of the Employer's store, itis evident that they are essentially engaged in the function of trans-portation, as distinguished from the merchandising function of theEmployer's other employees. In the performance of this functionthey spend a majority of their time outside the store, and therefore.have interests different from those of the employees working inside-the store.4The transportation function at the Employer's store is.performed in part by an independent delivery service, which deliverspackages to customers of the Employer located in outlying districts.-Little merit, therefore, can be attached to the Employer's argumentthat the employees engaged in transporting goods to the Employer's-customers are so closely integrated with those engaged in merchan-dising that they cannot be established in a separate bargaining unit..On the contrary, it appears that the truck drivers and garage em-ployees constitute a homogeneous, identifiable group who, particu-larly in the absence of collective bargaining history to the contrary,5may be represented in a separate unit if they so desire .6It appears, however, that the shuttle truck drivers, their helpers,.and the employee in the drapery department are engaged in perform-ing warehousing, stockkeeping, and selling -functions, to which theoperation of a truck is merely incidental and requires little of theirtime.Also, except for one of the shuttle truck drivers, all these indi-4Matter of American News Company,71 N. L. R. B. 30.5In 1946, American Federation of Labor and Affiliated Organizations lost a consentelection .(5-R-2385) covering a. store-wide unit of the Employer's employees,-including theemployees now soughtby the Petitioner.6Matter of National Automotive Fibres, Inc., Findlay Division,81 N. L. R. B. 191Matter of Ohio Rubber Company, 74N. L. R. B. 1269. THE MAY COMPANY553viduals work in departments other than the delivery department andunder separate supervision.We shall therefore exclude them fromthe unit hereinafter found appropriate.Accordingly, we find that all package and furniture truck driversand their helpers, car mechanics, and the car washer at the Employer'sBaltimore, Maryland, department store, excluding shuttle truck driv-ers and their helpers, employees of the drapery department, guards,all other employees, and supervisors, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing,by Truck Drivers and Helpers Local #355, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, A. F. L.